We dismiss as moot the plaintiff's appeal. In his single assignment of error, the plaintiff claims that the trial court erred in failing to file findings of fact and conclusions of law pursuant to Civ.R. 52. The record reveals that the trial court filed those requested findings of fact and conclusions of law on June 14, 1989. The trial court retained jurisdiction to make findings of fact and conclusions of law despite the fact that the appeal may have already been filed. Cf. App.R. 9(E); John G.Johnson  Sons Constr. Co. v. A-T-O, Inc. (Sept. 1, 1983), Cuyahoga App. No. 44900, unreported, 1983 WL 4673.
Since there is no issue before this court for review, we hereby dismiss the plaintiff's appeal.
Appeal dismissed.
ANN MCMANAMON, C.J., KRUPANSKY and JOHN F. CORRIGAN, JJ., concur. *Page 230